Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 4 to CREDIT AGREEMENT


THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (the “Amendment”) is made as of
December 30, 2016 by and among DELUXE CORPORATION (the “Borrower”), the
financial institutions signatory hereto, JPMORGAN CHASE BANK, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (as defined
below) (the “Administrative Agent”) under that certain Credit Agreement dated as
of March 12, 2010 by and among the Borrower, the financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.
WITNESSETH
WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
the Credit Agreement; and
WHEREAS, pursuant to the Omnibus Amendment No. 3 to the Credit Agreement,
Amendment No. 2 to the Pledge and Security Agreement and Waiver, the
Administrative Agent and the Lenders amended the Credit Agreement to, among
other things, permit a term loan facility (the “Existing Term Loan Facility”) in
an aggregate principal amount of $200,000,000, all on the terms and conditions
set forth therein;
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to increase the Existing Term Loan Facility
(the “Increase”) by an aggregate principal amount of up to $130,000,000 to
permit a term loan facility (including the Existing Term Loan Facility) in an
aggregate principal amount of up to $330,000,000;
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
amend the Credit Agreement in order to, among other things, effect the Increase,
on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following:
1.Amendments to the Credit Agreement. Effective as of the date hereof, subject
to the satisfaction of the conditions precedent set forth in Section 2 below,
the Credit Agreement is hereby amended as follows:


1.1    Section 1.01 of the Credit Agreement is hereby amended to insert the
following definitions alphabetically therein:
“Amendment No. 4” means that certain Amendment to the Credit Agreement, dated as
of December 30, 2016, by and among the Borrower, the Lenders party thereto and
the Administrative Agent.
“Amendment No. 4 Effective Date” means December 30, 2016.


1

--------------------------------------------------------------------------------



“First Manhattan Acquisition” means the acquisition by the Borrower or one of
its Subsidiaries of all or substantially all of the equity or assets of First
Manhattan Consulting Group, Inc. or one or more of its subsidiaries, if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) all actions
required to be taken with respect to such acquired or any newly formed
Subsidiary under Section 5.09 shall have been taken, and (c) the Borrower and
the Subsidiaries are (i) in compliance with the covenant contained in
Section 6.12(b) as of the last day of the most recently completed fiscal
quarter, and (ii) in compliance with the covenant contained in Section 6.12(a)
on a pro forma basis reasonably acceptable to the Administrative Agent after
giving effect to such acquisition (but without giving effect to any synergies or
cost savings), with such covenants under this clause (ii) recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
Financials are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and, the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Borrower to such effect, together with all
relevant financial information, statements and projections reasonably requested
by the Administrative Agent.
“Initial Term Loans” means the Term Loans drawn on or about the Initial Term
Loan Funding Date.
“Initial Term Loan Funding Date” means November 15, 2016.
“Second Draw” means the second and final draw of Term Loans, which shall occur
on or after the Amendment No. 4 Effective Date but prior to the Term Loan
Commitment Termination Date.
1.2    Section 1.01 of the Credit Agreement is hereby further amended to amend
and restate the definitions of “Permitted Acquisition”, “Term Loan Commitment”
and “Term Loan Commitment Termination Date” in their entirety as follows:


“Permitted Acquisition” means (A) the First Manhattan Acquisition and (B) any
other acquisition (whether by purchase, merger, consolidation or otherwise, but
excluding in any event a Hostile Acquisition) or series of related acquisitions
by the Borrower or any Subsidiary of (i) all or substantially all the assets of
or (ii) all or substantially all the Equity Interests in, a Person or division
or line of business of a Person, if, at the time of and immediately after giving
effect thereto, (a) no Default has occurred and is continuing or would arise
after giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Section
5.09 shall have been taken, (d) the Borrower and the Subsidiaries are (i) in
compliance with the covenant contained in Section 6.12(b) as of the last day of
the most recently completed fiscal quarter, and (ii) in compliance with the
covenant contained in Section 6.12(a) on a pro forma basis reasonably acceptable
to the Administrative Agent after giving effect to such acquisition (but without
giving effect to any synergies or cost savings), with such covenants under this
clause (ii) recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which Financials are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $50,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial


2

--------------------------------------------------------------------------------



Officer of the Borrower to such effect, together with all relevant financial
information, statements and projections reasonably requested by the
Administrative Agent and (e) in the case of an acquisition ormerger involving
the Borrower or a Subsidiary, the Borrower or such Subsidiary is the surviving
entity of such merger and/or consolidation.


“Term Loan Commitment” means, (a) as to any Lender, the aggregate commitment of
such Lender to make Term Loans pursuant to the Second Draw as set forth on
Schedule 2.01 (as amended by Amendment No. 4) or in the most recent Assignment
and Assumption or other documentation contemplated hereby executed by such
Lender, as it may be modified pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment to make Term Loans, which aggregate remaining
commitment shall be $130,000,000 as of the Amendment No. 4 Effective Date. After
advancing any Term Loans, each reference to a Lender’s Term Loan Commitment with
respect to such Term Loans shall refer to that Lender’s Applicable Percentage of
such funded Term Loans.
“Term Loan Commitment Termination Date” means the earliest to occur of (a) the
date of the Second Draw (it being understood and agreed that, unless previously
terminated, any undrawn Term Loan Commitments shall be reduced to zero at
5:00 p.m. (Chicago time) on the date of the Second Draw), (b) March 21, 2017 and
(c) any earlier date upon which the Term Loan Commitments are terminated in
accordance with the terms hereof.
1.3    Section 1.01 of the Credit Agreement is hereby further amended to delete
the definition of “Term Loan Funding Date” therefrom in its entirety.


1.4    Section 2.01 of the Credit Agreement is hereby amended to amend and
restate clause (b) of the first sentence thereof in its entirety as follows:
“(b) each Term Lender with a Term Loan Commitment (severally and not jointly)
agrees to make Term Loans to the Borrower in Dollars on any single date (in a
maximum of two (2) draws; it being understood that the drawing of the Initial
Term Loans on the Initial Term Loan Funding Date has occurred prior to the
Amendment No. 4 Effective Date, and that only one remaining draw of Term Loans
shall be available following the Amendment No. 4 Effective Date) during the Term
Loan Availability Period, in an amount equal to such Lender’s Term Loan
Commitment, by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent.”


1.5    The first sentence in Section 2.02(b) of the Credit Agreement is hereby
amended to insert the word “each” immediately prior to the phrase “Term Loan
Borrowing”.


1.6    Section 2.10(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
fifth Business Day after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
then outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding. Prior to the
Second Draw, the Borrower shall repay the Term Loans on each date set forth
below in the aggregate principal amount specified opposite such date in the
column labeled “Initial Amortization Amount” (as adjusted from time to time
pursuant to Section 2.11(a) and Section 2.11(b)). Following the Second Draw, the
Borrower shall repay the Term Loans on


3

--------------------------------------------------------------------------------



each date set forth below in an aggregate amount equal to the sum of (x) the
aggregate principal amount specified opposite such date under the column
“Initial Amortization Amount” plus (y) an amount equal to the percentage
specified opposite such date under the column labeled “Additional Amortization
Percentage” of the original principal amount of Term Loans drawn pursuant to the
Second Draw (as such aggregate amount is adjusted from time to time pursuant to
Section 2.11(a) and Section 2.11(b):
Date
Initial Amortization Amount
Additional Amortization Percentage
March 14, 2017
$5,000,000
2.5%
June 14, 2017
$5,000,000
2.5%
September 14, 2017
$5,000,000
2.5%
December 14, 2017
$6,250,000
3.125%
March 14, 2018
$6,250,000
3.125%
June 14, 2018
$6,250,000
3.125%
September 14, 2018
$6,250,000
3.125%
December 14, 2018
$7,500,000
3.75%



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.
1.7    Section 2.12(a) of the Credit Agreement is hereby amended to delete the
phrase “Amendment No. 3 Effective Date” therein and substitute the phrase
“Amendment No. 4 Effective Date” therefor.


1.8    Section 2.20 of the Credit Agreement is hereby amended to delete the
phrase “Amendment No. 3 Effective Date” from the first sentence thereof and
substitute the phrase “Amendment No. 4 Effective Date (excluding the Second
Draw)” therefor.


1.9    Section 3.16(a) of the Credit Agreement is hereby amended to delete the
reference to “Term Loan Funding Date” therein and substitute “day of any
extension of credit hereunder” therefor.


1.10    Section 4.03 of the Credit Agreement is hereby amended to amend and
restate the lead-in thereto in its entirety as follows:


“SECTION 4.03. Funding of Term Loans. The obligation of each Term Lender to make
the Initial Term Loans on the Initial Term Loan Funding Date was subject to the
satisfaction of the following conditions precedent:”
1.11    Section 4.03(c) of the Credit Agreement is hereby amended to delete the
phrase “Term Loan Funding Date” therein and substitute the phrase “Initial Term
Loan Funding Date” therefor.


1.12    Section 5.08 of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
only (i) to finance the working capital needs, and for general corporate
purposes, of the Borrower and its Subsidiaries in the ordinary course of
business (ii) to finance Permitted Acquisitions and Limited Equity Acquisitions
and Permitted Safeguard Distributor Transactions and (iii) to refinance the 2020
Bonds. The proceeds of the Initial Term Loans were used to repay outstanding
amounts under the 2020 Bonds. The proceeds of the Term Loans funded under the
Second Draw shall be used for general


4

--------------------------------------------------------------------------------



corporate purposes of the Borrower and its Subsidiaries (including, but not
limited to, the consummation of the First Manhattan Acquisition). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and the Borrower shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.”


1.13    Section 6.01(b) of the Credit Agreement is hereby amended to delete the
reference to “Term Loan Funding Date” therein and to substitute “Initial Term
Loan Funding Date” therefor.


1.14    Section 6.04(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(b)    Permitted Acquisitions (other than the First Manhattan Acquisition) and
Limited Equity Acquisitions; provided, that (i) the aggregate consideration paid
in respect of any such Permitted Acquisition or Limited Equity Acquisition, when
taken together with the aggregate consideration paid in respect of all such
other Permitted Acquisitions and paid or contributed in respect of all other
Limited Equity Acquisitions, does not exceed $275,000,000 during any
twelve-month period, (ii) the aggregate consideration paid in respect of any
such Permitted Acquisition does not exceed $150,000,000, (iii) the aggregate
consideration paid in respect of all Limited Equity Acquisitions does not exceed
$50,000,000 during any twelve-month period, and (iv) the Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such acquisition, does
not exceed 3.00 to 1.00;”
1.15    Section 6.04 of the Credit Agreement is hereby amended to delete the
word “and” at the end of clause (n) therein, to replace the “.”at the end of
clause (o) therein with “; and”, and to add a new clause (p) immediately
following clause (o) thereof as follows:


(p) the First Manhattan Acquisition.
1.16    Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Exhibit A.


2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that the Administrative Agent shall have received the
following:


(A)
duly executed originals of this Amendment from the Borrower, the Required
Lenders (determined immediately before the effectiveness of this Amendment), the
Term Lenders and the Administrative Agent, and the Consent and Reaffirmation
attached hereto as Annex I duly executed by each Subsidiary Guarantor;





5

--------------------------------------------------------------------------------



(B)
such other documents, instruments and agreements as the Administrative Agent may
reasonably request (including, without limitation, those agreements, documents,
instruments and other deliverables appearing in Annex II hereto);



(C)
and all fees and expenses due and payable on or prior to the date hereof in
connection with this Amendment.



3.Representations and Warranties of the Borrower.


(A)
Each of this Amendment and the Credit Agreement as amended by this Amendment
constitute the legal, valid and binding obligations of the Borrower, and are
enforceable against the Borrower in accordance with their terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally).



(B)
Upon the effectiveness of this Amendment and after giving effect hereto no
Default or Event of Default has occurred and is continuing.



(C)
Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby reaffirms all covenants, representations and warranties made in
the Credit Agreement as applicable, as amended hereby, and agrees that all such
covenants, representations and warranties shall be true and correct as of the
effective date of this Amendment (unless such representation and warranty is
made as of a specific date, in which case such representation and warranty shall
be true and correct as of such date).



4.References to the Credit Agreement.


(A)
Upon the effectiveness of Section 1 hereof, each reference to the Credit
Agreement or “this Agreement” in the Credit Agreement or any other Loan Document
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.



(B)
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. The Borrower (i) agrees that, except as specifically provided herein,
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of the Borrower arising under or pursuant to the Credit
Agreement or the other Loan Documents to which it is a party, (ii) reaffirms its
obligations under the Credit Agreement, the Pledge and Security Agreement and
each and every other Loan Document to which it is a party and (iii) reaffirms
all Liens on the Collateral which have been granted by it in favor of the
Administrative Agent (for itself and the other Secured Parties) pursuant to any
of the Loan Documents.



(C)
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments or
agreements executed and/or delivered in connection therewith.





6

--------------------------------------------------------------------------------



5.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.


6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


7.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


[REMAINDER OF PAGE INTENTIONALLY BLANK]








7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
DELUXE CORPORATION,
as the Borrower
 
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: Chief Financial Officer







SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., individually as a Lender (including as a Term
Lender), as the Swingline Lender, as the Issuing Bank and as Administrative
Agent
 
By
/s/ Suzanne Ergastolo
 
 
Name: Suzanne Ergastolo
 
Title: Executive Director





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender (including as a Term Lender)
 
By
/s/ Kurt Marsan
 
 
Name: Kurt Marsan
 
Title: Vice President





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as a Lender (including as a Term Lender)
 
By
/s/ Andrew Beckman
 
 
Name: Andrew Beckman
 
 
Title: Vice President
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------









MUFG UNION BANK, N.A., as a Lender
 
By
/s/ Mark Maloney
 
 
Name: Mark Maloney
 
 
Title: Authorized Signatory
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------











PNC BANK, NATIONAL ASSOCIATION, as a Lender (including as a Term Lender)
 
By
 /s/ Michael T. Crowe
 
 
Name: Michael T. Crowe
 
 
Title: Senior Vice President
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------











SUNTRUST BANK, as a Lender (including as a Term Lender)
 
By
/s/ Lisa Garling
 
 
Name: Lisa Garling
 
 
Title: Director
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender (including as a Term Lender)
 
By
/s/ Sid Khanolkar
 
 
Name: Sid Khanolkar
 
 
Title: Director
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------













CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
By
/s/ Robert Hetu
 
 
Name: Robert Hetu
 
 
Title: Authorized Signatory
 
 
 
 
By
/s/ Lingzi Huang
 
 
Name: Lingzi Huang
 
 
Title: Authorized Signatory
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------











THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Term Lender
 
By
/s/ Mark Maloney
 
 
Name: Mark Maloney
 
 
Title: Authorized Signatory
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------











BMO HARRIS BANK, N.A., as a Term Lender
 
By
/s/ Sean T. Ball
 
 
Name: Sean T. Ball
 
 
Title: Vice President
 





SIGNATURE PAGE TO AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------






EXHIBIT A


SCHEDULE 2.01


COMMITMENTS
LENDER
REVOLVING COMMITMENT
INITIAL TERM LOANS
TERM LOAN COMMITMENT1
JPMORGAN CHASE BANK, N.A.
$92,000,000
$30,000,000
$17,500,000
 
 
 
 
FIFTH THIRD BANK
$92,000,000
$25,000,000
$17,500,000
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
$76,000,000
$30,000,000
$17,500,000
 
 
 
 
MUFG UNION BANK, N.A.
$76,000,000
$0
$0
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
$76,000,000
$25,000,000
$17,500,000
 
 
 
 
SUNTRUST BANK
$53,000,000
$30,000,000
$17,500,000
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
$40,000,000
$10,000,000
$10,000,000
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$20,000,000
$0
$0
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$0
$25,000,000
$17,500,000
 
 
 
 
BMO HARRIS BANK N.A.
$0
$25,000,000
$15,000,000
 
 
 
 
AGGREGATE COMMITMENT
$525,000,000
$200,000,000
$130,000,000



1 As of the Amendment No. 4 Effective Date.















































EXHIBIT A-1






--------------------------------------------------------------------------------






ANNEX I
CONSENT AND REAFFIRMATION
The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
No. 4 to the Credit Agreement dated as of March 12, 2010 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among Deluxe
Corporation (the “Borrower”), the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (the “Administrative Agent”), which Amendment No. 4 is dated as
of December [_], 2016 (the “Amendment”). Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement. Without in any way establishing a course of dealing by
the Lender, the undersigned (i) consents to the Amendment, (ii) reaffirms its
obligations under the Subsidiary Guaranty, the Pledge and Security Agreement and
each and every other Loan Document to which it is a party and (iii) reaffirms
all Liens on the Collateral which have been granted by it in favor of the
Administrative Agent (for itself and the other Secured Parties) pursuant to any
of the Loan Documents and acknowledges and agrees that such Credit Agreement and
each and every such Loan Document executed by the undersigned in connection with
the Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.
Dated: December 30, 2016
[Signature Page Follows]






















Annex I-1






--------------------------------------------------------------------------------










DELUXE ENTERPRISE OPERATIONS, LLC
 
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DELUXE SMALL BUSINESS SALES, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DELUXE MANUFACTURING OPERATIONS, LLC
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SAFEGUARD BUSINESS SYSTEMS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DELUXE FINANCIAL SERVICES, LLC
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DELUXE BUSINESS OPERATIONS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SAFEGUARD HOLDINGS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
CHECKSBYDELUXE.COM, LLC
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DIRECT CHECKS UNLIMITED, LLC
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer



SIGNATURE PAGE TO CONSENT AND REAFFIRMATION TO
AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
 
 
DIRECT CHECKS UNLIMITED SALES, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SAFEGUARD ACQUISITIONS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SAFEGUARD FRANCHISE SYSTEMS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SAFEGUARD FRANCHISE SALES, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
WAUSAU FINANCIAL SYSTEMS, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
DELUXE STRATEGIC SOURCING, INC.
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
SYNCSUITE, LLC
 
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 
IMAGE DISTRIBUTION SERVICES
 
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer

DATAMYX LLC
 
By:
/s/ Edward A. Merritt
 
 
Name: Edward A. Merritt
 
Title: VP & Treasurer
 
 
 



SIGNATURE PAGE TO CONSENT AND REAFFIRMATION TO
AMENDMENT No. 4 TO DELUXE CREDIT AGREEMENT

--------------------------------------------------------------------------------






ANNEX II
List of Closing Documents2 
1.Amendment No. 4 to Credit Agreement (the “Amendment”) by and among Deluxe
Corporation (the “Borrower”), the lenders party thereto and JPMorgan Chase Bank,
N.A. as administrative agent (the “Administrative Agent”).


2.Consent and Reaffirmation executed by the Subsidiary Guarantors (together with
the Borrower, the “Loan Parties”).


3.Term Loan Notes to the extent requested by any Lender.


4.Opinion of Dorsey & Whitney LLP, counsel to the Borrower, with respect to
noncontravention, enforceability of the Loan Documents, and such other matters
relating to the Borrower and the other Loan Parties, this Amendment or the Loan
Documents, or the Collateral as the Administrative Agent shall reasonably
request.


5.Opinion (addressed to the Administrative Agent and the Lenders and dated the
date hereof) of in-house counsel to the Borrower, with respect to general
corporate matters, noncontravention of laws and material indebtedness, and such
other matters relating to the Borrower, this Amendment, the Loan Documents or
the Collateral as the Administrative Agent shall reasonably request.


6.Opinions (addressed to the Administrative Agent and the Lenders and dated the
date hereof) of local counsels to the Loan Parties (as applicable), with respect
to general corporate matters, noncontravention of laws and material
indebtedness, and such other matters relating to such Loan Parties, this
Amendment, the Loan Documents or the Collateral as the Administrative Agent
shall reasonably request.


7.Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying and attaching (i) the Certificate of Incorporation or other charter
document of such Loan Party, (ii) the By-Laws or other applicable organizational
document of such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution and delivery of the Amendment and the
performance of the Amendment and each Loan Document to which it is a party, as
modified by and after giving effect to the Amendment, and (iv) the names and
true signatures of the incumbent officers of such Loan Party authorized to sign
the Amendment, and authorized to request a Borrowing under the Credit Agreement
(if applicable).


8.Good standing certificate for each Loan Party from the Secretary of State of
its jurisdiction of organization.


9.Financial statement projections through and including the Borrower’s 2019
fiscal year, together with such information as the Administrative Agent and the
Lenders shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).


2 Documents in bold italics to be delivered by the Borrower and counsel.



Annex II-1




--------------------------------------------------------------------------------







10.Officer’s Certificate as to (i) the accuracy of all representations and
warranties in the Loan Documents and (ii) no Default or Event of Default.


























































































Annex II-2


